UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5021 Dreyfus Premier Short-Intermediate Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: 6/30/14 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Short-Intermediate Municipal Bond Fund June 30, 2014 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments97.5% Rate (%) Date Amount ($) Value ($) Alabama.8% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 5/1/16 2,500,000 2,715,075 Alabama Public School and College Authority, Capital Improvement Revenue 5.00 12/1/16 1,000,000 1,110,420 Arizona2.0% Phoenix Civic Improvement Corporation, Junior Lien Wastewater System Revenue 5.00 7/1/18 3,150,000 3,651,921 Phoenix Civic Improvement Corporation, Transit Excise Tax Revenue (Light Rail Project) 5.00 7/1/17 3,000,000 3,380,250 Pima County, Sewer System Revenue Obligations 5.00 7/1/16 2,000,000 2,186,500 California2.7% California, GO (Various Purpose) 5.00 12/1/19 3,105,000 3,694,081 California State Public Works Board, LR (Judicial Council of California) (New Stockton Courthouse) 5.00 10/1/19 1,500,000 1,768,320 California State Public Works Board, LR (Various Capital Projects) 4.00 10/1/16 2,000,000 2,159,640 Modesto Irrigation District, Electric System Revenue 5.00 7/1/16 2,250,000 2,466,000 North Natomas Community Facilities District Number 4, Special Tax Bonds 5.00 9/1/17 1,430,000 1,588,444 Stockton Unified School District, GO 3.00 7/1/14 700,000 700,049 Colorado1.3% City and County of Denver, Airport System Revenue 5.00 11/15/16 1,000,000 1,105,480 City and County of Denver, Airport System Subordinate Revenue 5.00 11/15/18 1,180,000 1,351,419 Colorado Educational and Cultural Facilities Authority, Revenue (Johnson and Wales University Project) 5.00 4/1/18 2,000,000 2,252,540 Jefferson County School District Number R-1, GO 3.00 12/15/16 1,000,000 1,062,580 District of Columbia.3% District of Columbia, Income Tax Secured Revenue 5.00 12/1/16 1,200,000 1,333,944 Florida9.3% Broward County School Board, COP (Master Purchase Agreement) 5.00 7/1/16 1,500,000 1,634,190 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/17 5,000,000 5,600,350 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/19 5,000,000 5,813,050 Citrus County, PCR (Florida Power Corporation Project) (Insured; XLCA) 0.30 1/1/18 6,550,000 a 6,353,500 Florida Board of Education, Public Education Capital Outlay Bonds 5.00 6/1/18 3,425,000 3,966,698 Florida Department of Transportation, Turnpike Revenue 5.00 7/1/17 4,365,000 4,930,835 Higher Educational Facilities Financing Authority, Revenue (The University of Tampa Project) 4.00 4/1/16 1,250,000 1,309,613 Jacksonville Electric Authority, Electric System Revenue 5.00 10/1/16 1,920,000 2,118,528 Kissimmee Utility Authority, Electric System Revenue 4.00 10/1/15 1,850,000 1,933,139 Lakeland, Energy System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/15 3,150,000 3,337,425 Miami-Dade County, Aviation Revenue 4.00 10/1/17 3,725,000 4,064,757 Tampa, Capital Improvement Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 4.00 9/1/17 1,055,000 1,154,444 Georgia3.7% Atlanta, Water and Wastewater Revenue 5.00 11/1/16 4,950,000 5,481,086 Gwinnett County School District, GO Sales Tax Bonds 4.00 10/1/16 5,000,000 5,412,050 Municipal Electric Authority of Georgia, Revenue (Combined Cycle Project) 5.00 11/1/16 2,500,000 2,763,475 Public Gas Partners, Inc., Gas Project Revenue (Gas Supply Pool Number 1) 5.00 10/1/16 2,800,000 3,054,716 Illinois10.7% Chicago, Customer Facility Charge Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/18 1,105,000 1,237,898 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/17 4,350,000 4,800,095 Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 1/1/16 3,575,000 3,833,115 Chicago, GO (Project and Refunding Series) 4.00 1/1/18 1,000,000 1,083,390 Illinois, GO 5.00 1/1/15 2,665,000 2,727,947 Illinois, GO 5.00 1/1/16 2,500,000 2,664,125 Illinois, GO 5.00 7/1/17 5,000,000 5,547,000 Illinois, Sales Tax Revenue (Build Illinois Bonds) 4.00 6/15/16 2,750,000 2,947,093 Illinois, Sales Tax Revenue (Build Illinois Bonds) 5.00 6/15/17 5,570,000 6,286,803 Illinois, Sales Tax Revenue (Build Illinois Bonds) (Insured; National Public Finance Guarantee Corp.) 5.75 6/15/18 2,930,000 3,434,839 Illinois Department of Employment Security, Unemployment Insurance Fund Building Receipts Revenue 5.00 6/15/16 5,050,000 5,513,388 Illinois Finance Authority, Revenue (The University of Chicago Medical Center) 5.00 8/15/16 2,105,000 2,304,280 Kane County Forest Preserve District, GO 4.00 12/15/16 6,000,000 6,483,840 Indiana2.2% Indiana Finance Authority, Environmental Facilities Revenue (Indianapolis Power and Light Company Project) 4.90 1/1/16 2,500,000 2,664,275 Indiana Finance Authority, State Revolving Fund Program Bonds 5.25 2/1/19 2,690,000 3,178,585 Indianapolis, Thermal Energy System First Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/15 2,000,000 2,114,960 Rockport, PCR (Indiana Michigan Power Company Project) 1.75 6/1/18 2,000,000 2,001,480 Kansas.3% Kansas Turnpike Authority, Turnpike Revenue 5.00 9/1/17 1,255,000 1,424,325 Louisiana1.1% Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.00 5/15/18 4,250,000 4,791,620 Maryland1.8% Baltimore Mayor and City Council, Consolidated Public Improvement GO 5.00 10/15/16 1,500,000 1,658,220 Maryland Department of Transportation, Consolidated Transportation Revenue 5.00 6/1/16 6,000,000 6,543,540 Massachusetts2.3% Massachusetts, GO (Consolidated Loan) 5.00 12/1/16 5,000,000 5,557,500 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 5.00 1/1/16 650,000 686,179 Massachusetts Municipal Wholesale Electric Company, Power Supply Project Revenue (Project Number 6 Issue) 5.00 7/1/16 3,700,000 4,036,441 Michigan2.7% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/14 3,125,000 3,125,125 Michigan Finance Authority, Revenue (School District of the City of Detroit) 5.00 6/1/17 3,000,000 3,276,420 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/19 5,000,000 5,706,800 Minnesota1.7% Minnesota, State General Fund Appropriation Bonds 5.00 3/1/17 5,470,000 6,114,530 University of Minnesota Regents, GO 5.00 12/1/16 1,520,000 1,689,799 Missouri.7% Springfield Public Utilities Board, COP (Lease/Purchase Agreement) 5.00 12/1/16 3,000,000 3,310,800 Nebraska1.7% Omaha Public Power District, Electric System Revenue 5.00 2/1/16 3,770,000 4,054,220 Omaha Public Power District, Electric System Revenue 5.00 2/1/19 3,150,000 3,682,476 Nevada1.8% Nevada, Highway Revenue (Motor Vehicle Fuel Tax) 4.00 12/1/17 5,000,000 5,558,550 Nevada, Unemployment Compensation Fund Special Revenue 5.00 6/1/18 2,500,000 2,865,900 New Jersey1.5% New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 3/1/19 3,765,000 4,303,847 New Jersey Turnpike Authority, Turnpike Revenue 0.61 1/1/18 2,500,000 a 2,498,575 New York16.0% Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/16 5,000,000 5,538,400 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/16 1,000,000 1,107,680 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/17 1,500,000 1,711,515 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/18 1,000,000 1,165,090 New York City, GO 5.00 8/1/18 6,500,000 7,493,655 New York City, GO 5.00 8/1/19 5,750,000 6,737,907 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/17 2,000,000 2,182,280 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/16 5,000,000 5,536,050 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 5/1/17 5,000,000 5,632,100 New York City Transitional Finance Authority, Revenue (New York City Recovery) 5.00 11/1/17 6,050,000 6,919,445 New York State Dormitory Authority, Revenue (Mount Sinai School of Medicine of New York University) 5.00 7/1/15 1,000,000 1,047,080 New York State Dormitory Authority, Revenue (State University of New York Dormitory Facilities) 5.00 7/1/18 1,750,000 2,011,730 New York State Dormitory Authority, School Districts Revenue (Bond Financing Program) 5.00 10/1/16 2,825,000 3,103,686 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/17 5,000,000 5,606,850 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/19 2,500,000 2,921,850 New York State Thruway Authority, General Revenue Junior Indebtedness Obligations 5.00 5/1/19 3,000,000 3,487,290 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/16 5,000,000 5,408,650 Port Authority of New York and New Jersey (Consolidated Bonds, 175th Series) 5.00 12/1/17 3,000,000 3,428,670 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 4.00 11/15/17 1,500,000 1,664,295 North Carolina2.3% North Carolina Municipal Power Agency, Catawba Electric Revenue 4.00 1/1/18 4,480,000 4,947,219 Wake County, GO (School Bonds) 5.00 2/1/17 5,100,000 5,692,365 Ohio1.0% Ohio, Common Schools GO Bonds 5.00 3/15/17 4,000,000 4,478,120 Ohio State University, General Receipts Bonds (Escrowed to Maturity) 5.00 12/1/14 70,000 71,440 Oregon.4% Oregon, GO (State Property - Various Projects) 5.00 5/1/16 1,750,000 1,901,672 Pennsylvania6.0% Adams County Industrial Development Authority, Revenue (Gettysburg College) 5.00 8/15/14 1,000,000 1,005,820 Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/16 3,750,000 3,976,388 Beaver County Hospital Authority, Revenue (Heritage Valley Health System, Inc.) 5.00 5/15/15 1,000,000 1,040,120 Pennsylvania, GO 5.00 5/1/17 3,860,000 4,337,907 Pennsylvania Economic Development Financing Authority, SWDR (Waste Management, Inc. Project) 4.70 11/1/14 3,500,000 3,543,750 Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 7/1/17 10,835,000 12,253,301 Philadelphia School District, GO 5.00 9/1/15 1,200,000 1,265,316 Texas9.8% Arlington Independent School District, Unlimited Tax School Building Bonds (Permament School Fund Guarantee Program) 5.00 2/15/19 1,295,000 1,518,931 Copperas Cove Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/16 855,000 900,512 Copperas Cove Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) (Prerefunded) 5.00 8/15/15 395,000 b 416,421 Dallas and Fort Worth, Joint Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/17 7,400,000 8,371,546 Dallas and Fort Worth, Joint Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/18 1,000,000 1,160,890 Dallas Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/17 1,995,000 2,265,023 Fort Worth, Water and Sewer System Improvement Revenue 5.00 2/15/16 2,115,000 2,277,284 Houston, Combined Utility System Firdt Lien Revenue 5.00 11/15/19 1,380,000 1,634,983 Houston, Public Improvement GO 5.00 3/1/18 5,000,000 5,747,250 Houston Convention and Entertainment Facilities Department, Hotel Occupancy Tax and Special Revenue 5.00 9/1/15 2,800,000 2,946,188 Lake Travis Independent School District, Unlimited Tax School Building Bonds (Permament School Fund Guarantee Program) 4.00 2/15/18 4,640,000 5,163,717 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company - Love Field Modernization Program Project) 5.00 11/1/16 2,340,000 2,520,274 Sam Rayburn Municipal Power Agency, Power Supply System Revenue 5.00 10/1/16 1,000,000 1,090,500 San Antonio, Water System Junior Lien Revenue 5.00 5/15/19 1,000,000 1,176,200 Tarrant Regional Water District, A Water Control and Improvement District, Water Revenue 5.00 3/1/17 1,360,000 1,521,786 University of Houston System Board of Regents, Consolidated Revenue 5.00 2/15/16 4,415,000 4,753,763 Waco, GO 4.00 2/1/16 1,000,000 1,057,430 Utah2.2% Intermountain Power Agency, Subordinated Power Supply Revenue 4.00 7/1/17 7,000,000 7,695,100 Intermountain Power Agency, Subordinated Power Supply Revenue 5.00 7/1/19 2,000,000 2,350,400 Virginia2.0% Virginia Commonwealth Transportation Board, Federal Transportation Grant Anticipation Revenue Notes 5.00 9/15/16 3,195,000 3,520,283 Virginia Public School Authority, School Technology and Security Notes 5.00 4/15/18 5,000,000 5,769,700 Washington5.9% Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/18 5,000,000 5,796,700 King County, Sewer Revenue 5.00 1/1/16 3,000,000 3,214,800 Seattle, Municipal Light and Power Improvement Revenue 5.00 6/1/17 1,950,000 2,197,123 Tobacco Settlement Authority of Washington, Tobbaco Settlement Revenue 5.00 6/1/18 3,650,000 4,159,357 Washington, GO (Various Purpose) 5.00 7/1/16 5,000,000 5,472,600 Washington, GO (Various Purpose) 5.00 2/1/18 5,245,000 6,015,071 Wisconsin1.7% Wisconsin, GO 5.00 5/1/16 1,500,000 1,630,005 Wisconsin, GO 5.00 5/1/18 2,410,000 2,785,237 Wisconsin, GO 5.00 5/1/19 3,000,000 3,531,750 U.S. Related1.6% Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/14 2,300,000 2,299,931 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/14 5,000,000 5,000,150 Total Long-Term Municipal Investments (cost $439,054,071) Short-Term Municipal Coupon Maturity Principal Investments.9% Rate (%) Date Amount ($) Value ($) Massachusetts.2% Massachusetts Health and Educational Facilities Authority, Revenue (Wellesley College Issue) 0.03 7/1/14 1,000,000 c 1,000,000 Michigan.7% Michigan Finance Authority, State Aid Revenue Notes (School District of the City of Detroit) 4.38 8/20/14 3,175,000 3,189,859 Total Short-Term Municipal Investments (cost $4,175,000) Total Investments (cost $443,229,071) % Cash and Receivables (Net) % Net Assets % a Variable rate securityinterest rate subject to periodic change. b This security is prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Variable rate demand note - rate shown is the interest rate in effect at June 30, 2014. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At June 30, 2014, net unrealized appreciation on investments was $5,301,833 of which $5,341,000 related to appreciated investment securities and $39,167 related to depreciated investment securities. At June 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of June 30, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds+ - 448,530,904 - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Short-Intermediate Municipal Bond Fund By: /s/ Bradley J.
